DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15th 2022 has been entered.
 

Response to Amendment
	Applicant’s amendment filed November 15th 2022 has been entered and made of record.  Claims 1 and 26 are amended.  Claims 1-11 and 26 are pending.  Claims 12-25 are withdrawn.
	Applicant’s remarks in view of the newly presented amendments have been considered but are not found to be persuasive for at least the following reasons:
	Applicant argues that Capata is silent regarding acquiring images at different times and acquiring focus states for a moving object in which the object distance changes with time.
	Examiner disagrees.  Capata discloses that the plurality of images are acquired by imaging at mutually different times (paragraphs [0067], [0070]-[0071] and [0098]).  The images captured by Capata are a series of video or image frames which are captured in succession at different times.  
	Capata also discloses wherein the focus state acquirer acquirers the focus state for a moving object in which its object distance changes with time (paragraphs [0084] and [0090]).  Capata teaches that the face objects are tracked from image frame to image frame and that the size of the faces can change as they move closer or farther away from the camera.  Fig. 3B illustrates movement of the faces from one frame to the next in series.  Capata also teaches that an estimate of the distance to each face is known even if there are different distances to the camera for individual detected faces.  The focus state for each face is also accordingly detected (paragraphs [0039]-[0040], [0043], [0045] and [0094]).  The rejection in view of Capata is accordingly maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 26 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2014/0193088 to Capata et al.

With regard to claim 1, Capata discloses an image processing apparatus comprising:
at least one processor (Fig. 4, processing modules 1162); and
at least one memory (Fig. 4, data store 1170) coupled to the at least one processor storing instructions that, when executed by the at least one processor, causes the at least one processor to function as: 
a focus state acquirer configured to acquire focus states corresponding to a plurality of images acquired by imaging at mutually different times (Fig. 9B, steps 746, 748 and 750, and paragraph [0150], The focus state is determined as the face is detected in different focus conditions for multiple images. See also (paragraphs [0067], [0070]-[0071] and [0098]).  The images captured by Capata are a series of video or image frames which are captured in succession at different times); and 
a classification processor configured to perform classification processing that classifies the plurality of captured images into a plurality of groups according to the focus states (Fig. 9B, steps 752 and 754, and paragraph [0150], The focus state or condition is classified as the face is determined for the present image and for a different image in a series of images); and
a display processor configured to control a display unit to display the plurality of groups (Capata discloses determining focus states for images specifically for focus states of faces within the images and classifying them according to focus states such as in focus, slightly out of focus, or significantly out of focus (paragraph [0150]).  Focus states for different faces are indicated in displaying the images (Figs. 11A-11E,  paragraphs [0024], [0026], [0039]-[0040] and [0043]).  A series of images are captured and focus state for each of the images is used to categorize the images according to focus state, and the images are displayed accordingly such as preview images in a camera (paragraph [0050]).  This is interpreted as displaying the images according to the plurality of groups);
wherein the focus state acquirer acquirers the focus state for a moving object in which its object distance changes with time (paragraphs [0084] and [0090], Capata teaches that the face objects are tracked from image frame to image frame and that the size of the faces can change as they move closer or farther away from the camera.  Fig. 3B illustrates movement of the faces from one frame to the next in series.  Capata also teaches that an estimate of the distance to each face is known even if there are different distances to the camera for individual detected faces.  The focus state for each face is also accordingly detected (paragraphs [0039]-[0040], [0043], [0045] and [0094])).


With regard to claim 2, Capata discloses the image processing apparatus according to claim 1, wherein the classification processor classifies each of the plurality of images into a first group when a defocus amount indicating a focus state of each of the plurality of the images is smaller than a first threshold that is negative (Fig. 10A, steps 802, 804 and 806, The face is determined to be in focus), 
a second group when the defocus amount is larger than the first threshold and smaller than a second threshold that is positive (Fig. 10A, steps, 814, 816 and 818, The face is classified as slightly out of focus), and 
a third group when the defocus amount is larger than the second threshold (Fig. 10A, steps 826, 828 and 830, The face is classified as significantly out of focus).

With regard to claim 3, Capata discloses the image processing apparatus according to claim 2, wherein the classification processor changes at least one of the first and second thresholds in accordance with a user operation (paragraphs [0126], [0182] and [0186], The system allows a user to designate the focus selection of certain faces so that the classified image can be refocused or corrected later).

With regard to claim 4, Capata discloses the image processing apparatus according to claim 2, wherein the classification processor changes at least one of the first and second thresholds in accordance with a change in the defocus amount in an object in any of the plurality of images (paragraphs [0182] and [0186], The system allows a user to designate the focus selection of certain faces so that the classified image can be refocused or corrected later according to the user designated input).

With regard to claim 5, Capata discloses the image processing apparatus according to claim 2, wherein the classification processor makes a classification such that one of the plurality of images in which a difference of a defocus amount in an object area is smaller than a predetermined value belongs to at least two of the plurality of groups (Fig. 10A, In the instance in which a face is determined to be not in focus, it is classified as out of focus which is classified as slightly out of focus or significantly out of focus).

With regard to claim 6, Capata discloses the image processing apparatus according to claim 1, wherein the at least one processor is caused to further function as an image group setter configured to set an image group acquired by continuous imaging as the plurality of images, and wherein the classification processor performs the classification processing for the image group (Figs. 9A and 9B, steps 714 and 754 a series of images is disclosed. See also paragraphs [0043] and [0087]-[0088], [0098] and [0101]).

With regard to claim 7, Capata discloses the image processing apparatus according to claim 1, wherein the at least one processor is caused to further function as an image group setter configured to set an image group as the plurality of images that are mutually relevant, and wherein the classification processor performs the classification processing for the image group (Figs. 9A and 9B, steps 714 and 754, and paragraphs [0149]-[0150] a series of images is disclosed and the analyzed image and another image in the series or group of images is classified as out of focus and accordingly corrected).  

With regard to claim 8, Capata discloses the image processing apparatus according to claim 1, - 53 -10188529US01 wherein the display processor displays information indicating a result of the classification processing together with any of the plurality of image (paragraph [0146] and Figs. 11A-11E, the corrected images are displayed).

With regard to claim 9, Capata discloses the image processing apparatus according to claim 1, 
wherein the display processor controls the display unit so that in a case where a displayed image is changed from a first image to a second image, an image classified into a same group as the first image is displayed as the second image even if an imaging time of the image is not closer to an imaging time of the first image than an imaging time of another image classified into a different group. (paragraph [0146], The processed image with corrected focus state is displayed.  The image and additional images in a series of images are also corrected and displayed.  Figs. 11A-E illustrate displaying images with different facial areas corrected for focus in the series of images.  See paragraphs [0182]-[0186] for description of the capturing of a series of images for different focus settings.  Capata discloses determining focus states for images specifically for focus states of faces within the images and classifying them according to focus states such as in focus, slightly out of focus, or significantly out of focus (paragraph [0150]).  Focus states for different faces are indicated in displaying the images (Figs. 11A-11E,  paragraphs [0024], [0026], [0039]-[0040] and [0043]).  A series of images are captured and focus state for each of the images is used to categorize the images according to focus state, and the images are displayed accordingly such as preview images in a camera (paragraph [0050]).  

With regard to claim 10, Capata discloses the image processing apparatus according to claim 1, wherein the plurality of images includes information on a plurality of viewpoints, wherein the focus state acquirer acquires the focus states using information on the plurality of viewpoints (Figs. 11A-E illustrate displaying images with different facial areas corrected for focus in the series of images.  Different viewpoints in this case is interpreted as different faces or elements within the image which are in a focused state.  See paragraphs [0182]-[0186] for description of the capturing of a series of images for different focus settings).    

With regard to claim 11, Capata discloses an electronic apparatus comprising: an image sensor configured to capture an image of an object; and the image processing apparatus according to claim 1 (Fig. 7, Digital Camera [2200]).

With regard to claim 26, the discussion of claim 1 applies.  Capata discloses an image processing apparatus comprising: 
at least one processor (Fig. 4, processing modules 1162); and
at least one memory (Fig. 4, data store 1170) coupled to the at least one processor storing instructions that, when executed by the at least one processor, causes the at least one processor to function as: 
a focus state acquirer configured to acquire focus states corresponding to a plurality of images acquired by imaging at mutually different times (Fig. 9B, steps 746, 748 and 750, and paragraph [0150], The focus state is determined as the face is detected in different focus conditions for multiple images. See also (paragraphs [0067], [0070]-[0071] and [0098]).  The images captured by Capata are a series of video or image frames which are captured in succession at different times); and 
a classification processor configured to perform classification processing that classifies the plurality of captured images into a plurality of groups according to the focus states (Fig. 9B, steps 752 and 754, and paragraph [0150], The focus state or condition is classified as the face is determined for the present image and for a different image in a series of images); and
a display processor configured to control a display unit to display the plurality of images in an order according to a focus state of each of the plurality of images (Capata discloses determining focus states for images specifically for focus states of faces within the images and classifying them according to focus states such as in focus, slightly out of focus, or significantly out of focus (paragraph [0150]).  Focus states for different faces are indicated in displaying the images (Figs. 11A-11E,  paragraphs [0024], [0026], [0039]-[0040] and [0043]).  A series of images are captured and focus state for each of the images is used to categorize the images according to focus state, and the images are displayed accordingly such as preview images in a camera (paragraph [0050]).  This is interpreted as displaying the images according to the plurality of groups),
wherein the focus state acquirer acquirers the focus state for a moving object in which its object distance changes with time (paragraphs [0084] and [0090], Capata teaches that the face objects are tracked from image frame to image frame and that the size of the faces can change as they move closer or farther away from the camera.  Fig. 3B illustrates movement of the faces from one frame to the next in series.  Capata also teaches that an estimate of the distance to each face is known even if there are different distances to the camera for individual detected faces.  The focus state for each face is also accordingly detected (paragraphs [0039]-[0040], [0043], [0045] and [0094])).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669